FOURTH AMENDMENT TO AND WAIVER OF LOAN AGREEMENT

THIS FOURTH AMENDMENT TO AND WAIVER OF LOAN AGREEMENT (this “Amendment”),
executed and delivered as of September 15, 2008, is between GRUBB & ELLIS
APARTMENT REIT, INC. (formerly known as NNN Apartment REIT, Inc.), a Maryland
corporation (the “Company”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association (the “Lender”).

RECITALS:

A. Pursuant to that certain Loan Agreement between the Company and the Lender
dated as of November 1, 2007, as amended by that certain First Amendment to and
Waiver of Loan Agreement dated as of December 21, 2007, by that certain Second
Amendment to and Waiver of Loan Agreement dated as of March 31, 2008 and by that
certain Third Amendment to and Waiver of Loan Agreement dated as of June 26,
2008 (as so amended, the “Loan Agreement”), the Lender made available to the
Company a revolving line of credit in an outstanding aggregate principal amount
not to exceed $16,000,000.00, as evidenced by that certain Amended and Restated
Promissory Note dated as of March 31, 2008 made by the Company and payable to
the order of the Lender (the “Note”).

B. The Company has notified the Lender that it intends to acquire (the “Proposed
Acquisition”), through its subsidiary Grubb & Ellis Apartment REIT Holdings, LP
(formerly known as NNN Apartment REIT Holdings, L.P.), a multi-family property
known as Canyon Ridge Apartments, located in Nashville, Tennessee, which
property will be owned by G&E Apartment REIT Canyon Ridge, LLC, a Delaware
limited liability company (the “New Property Owner”). The Company has requested
an Advance under the Loan Agreement to finance, in part, the Proposed
Acquisition. The Company has also requested an extension of the maturity date of
the credit facilities extended pursuant to the Credit Agreement. The Lender has
agreed to make such Advance, to agree to such extension, and to continue to make
available to the Company the credit facilities provided for in the Loan
Agreement, subject to and on the terms and conditions stated herein.

C. Capitalized terms not otherwise defined herein shall have such meaning as
assigned to them in the Loan Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the parties hereto agree as follows:

Section 1. Amendments to Loan Agreement.

(a) Paragraph 7(c) of the Loan Agreement is hereby amended by adding the
following proviso to the end thereof immediately preceding the period at the end
of the sentence:

“; provided further, that notwithstanding the foregoing prohibition, the Company
shall be permitted to incur Indebtedness from time to time in the form of a
limited guaranty of any Property Owner’s obligations under its Property Loan in
favor of the lender thereof, with respect to any Property the acquisition of
which is financed in part with the proceeds of an Advance hereunder, so long
as (i) the Company’s obligations thereunder are limited to guaranteeing the
recourse obligations and the environmental liabilities of such Property Owner
under such Property Loan and liabilities arising from a voluntary bankruptcy or
the bankruptcy of an Affiliate, and (ii) such guaranty is otherwise in form and
content acceptable to the Lender”

(b) The following paragraph is hereby added as a new Paragraph 9(l) to the Loan
Agreement:

“9(l) Acknowledgments and Agreements Regarding Canyon Ridge Property Loan and
Pledge of Equity Interests in G&E Apartment REIT Canyon Ridge, LLC. The parties
hereto agree and acknowledge that: (i) the Canyon Ridge Property Loan is being
made to G&E Apartment REIT Canyon Ridge, LLC by Capmark Bank, (ii) Capmark Bank
intends to sell the Canyon Ridge Property Loan to Freddie Mac, who will become
the lender thereunder, (iii) pursuant to the Pledge Agreement, the Pledgor has
pledged in favor of the Lender all right, title and interest in the “Class B
Interest” the Pledgor owns in G&E Apartment REIT Canyon Ridge, LLC (as the term
“Class B Interest” is defined in the operating agreement of such limited
liability company), (iv) the “Class B Interest” so pledged constitutes a
forty-nine percent (49%) interest in G&E Apartment REIT Canyon Ridge, LLC, and
(v) Freddie Mac, as the lender under the Canyon Ridge Property Loan, has not
agreed to permit the pledge by the Pledgor of any interest in G&E Apartment REIT
Canyon Ridge, LLC, other than the pledge of the “Class B Interest” in such
limited liability company.”

(c) Paragraph 10 of the Loan Agreement is hereby amended by amending and
restating the following defined terms in their entirety:

“Creekside and Kedron Advance Overage” means that portion of the outstanding
principal amount of the Loan which was in excess of $10,000,000.00 as a result
of the making of the Creekside and Kedron Advance; provided that such excess
amount did not exceed $6,000,000.00 at any time; provided further, that the
Creekside and Kedron Advance Overage has been repaid in full and may not be
reborrowed.

“Maturity Date” shall mean (i) in the event that on November 1, 2008 the Company
shall have repaid the outstanding Advances under the Loan in an amount
sufficient to cause the outstanding principal amount of the Loan to be less than
or equal to Six Million Dollars ($6,000,000.00), then the Maturity Date shall be
November 1, 2009, as such date may be extended by the Lender, in its sole and
absolute discretion, and (ii) in the event that on November 1, 2008 the Company
shall not have repaid the outstanding Advances under the Loan in an amount
sufficient to cause the outstanding principal amount of the Loan to be less than
or equal to Six Million Dollars ($6,000,000.00), then the Maturity Date shall be
November 1, 2008.

“Property Owners” shall mean the collective reference to: Apartment REIT Walker
Ranch, L.P., Apartment REIT Hidden Lakes, L.P., Apartment REIT Park at North
Gate, L.P., Apartment REIT Residences at Braemar, LLC, Apartment REIT Bay Point
Resort, LLC, Apartment REIT Towne Crossing, L.P., Apartment REIT Villas of El
Dorado, LLC, G&E Apartment REIT The Myrtles at Olde Towne, LLC, G&E Apartment
REIT The Heights at Olde Towne, LLC, G&E Apartment REIT Arboleda, LLC, G&E
Apartment REIT Creekside Crossing, LLC, G&E Apartment REIT Kedron Village, LLC,
G&E Apartment REIT Canyon Ridge, LLC and to any other Person which may become
the fee owner of a Property on or after the date hereof.

(d) Paragraph 10 of the Loan Agreement is hereby amended by adding the following
new definitions in appropriate alphabetical order:

“Canyon Ridge Property” means that certain multi-family property known as Canyon
Ridge Apartments, located in Nashville, Tennessee, which Property shall be owned
by G&E Apartment REIT Canyon Ridge, LLC.

“Canyon Ridge Property Loan” means that certain first priority real
estate-secured loan made or to be made by a financial institution to G&E
Apartment REIT Canyon Ridge, LLC, which loan is secured by a first priority lien
on the Canyon Ridge Property.

Section 2. Waiver. Pursuant to Paragraph 9(b) of the Loan Agreement and solely
with respect to the Proposed Acquisition, the Lender hereby waives (a) the
requirement set forth in Paragraph 6(i)(i) of the Loan Agreement that Pledgor
pledge of all of the Ownership Interests in the New Property Owner in favor of
Lender, and (b) the requirement set forth in Paragraph 6(i)(ii) of the Loan
Agreement that the provisions of the Property Loan Documents to which the New
Property Owner is a party specifically permit and consent to the pledge of one
hundred percent (100%) of the Ownership Interests in the New Property Owner in
favor of Lender; provided, that not less than forty-nine (49%) of the Ownership
Interests in the New Property Owner shall be pledged in favor of Lender pursuant
to and in accordance with the terms of Paragraph 6(i) of the Loan Agreement, and
all other provisions of Paragraph 6(i) of the Loan Agreement shall apply. For
avoidance of doubt, this waiver shall apply solely with respect to the Proposed
Acquisition and shall not apply to the acquisition of any Property or of any
Property Owner after the date of this Amendment.

Section 3. Amendment to Schedules to Loan Agreement. Each of Schedule II and
Schedule 5(d) to the Loan Agreement are hereby amended and restated in their
entireties as set forth on Exhibit A to this Agreement.

Section 4. Conditions Precedent to Closing of Amendment. In addition to such
other requirements as may be set forth in the Loan Documents, the Lender’s
obligation to close this Amendment (the “Closing”), and to continue to make the
Loan available, is subject to satisfaction of the following conditions:

(a) Executed Documents. Delivery to the Lender of a duly executed counterpart of
(i) this Agreement from the Company, and (ii) the Pledge Agreement, as amended
and restated as of the date hereof, from the Pledgor.

(b) Officer’s Certificates. Delivery to the Lender of:

(1) a certificate of the Secretary or Assistant Secretary of the Company
certifying (i) that the Articles of Incorporation and Bylaws or Certificate of
Limited Partnership and Limited Partnership Agreement, as applicable, of each
Credit Party previously delivered to the Lender remain accurate and complete and
in full force and effect, (ii) that the Resolutions of each Credit Party
previously delivered to the Lender remain in full force and effect and authorize
the execution and delivery of this Amendment and the amended and restated Pledge
Agreement, as applicable, and the consummation of the transactions contemplated
hereby and thereby and (iii) as to such other items and conditions as the Lender
may reasonably request, and otherwise in form and content reasonably acceptable
to the Lender; and

(2) a certificate in form and substance satisfactory to the Lender from a
Responsible Officer of the Company certifying that as of the date hereof and
after giving effect to the Advance requested in connection with the Proposed
Acquisition, each Credit Party is in compliance with the covenants set forth in
Paragraphs 6 and 7 of the Loan Agreement.

(c) Good Standing Certificates. Delivery to the Lender of (i) a certificate of
the Secretary of State of the State of Maryland, certifying as of a recent date
that the Company is in good standing and (ii) a certificate of the State
Corporation Commission of the Commonwealth of Virginia, certifying as of a
recent date that the Pledgor is in good standing.

(d) Property Loan Documents and Organization Documents. Delivery to the Lender
of (i) the Property Loan Documents executed in connection with the acquisition
of the Property owned by the New Property Owner and (ii) the organizational
documents of the New Property Owner, in each case, which documents shall be on
terms and conditions reasonably satisfactory to the Lender.

(e) Opinion of Counsel. Delivery to the Lender of an opinion of counsel to the
Company and the Pledgor, in form and content reasonably satisfactory to the
Lender.

(f) Payment of Fees, Costs and Expenses. Payment by the Company of (i) any and
all fees, if any, due the Lender or otherwise due and payable under the terms of
the Loan Documents and (ii) all costs, expenses, and fees (including without
limitation, the Lender’s attorneys’ fees and expenses) associated with this
Amendment or otherwise due and payable.

(g) No Event of Default. No Event of Default shall exist under the Loan
Documents, nor would occur as a result of the execution and performance of this
Amendment to the Loan Agreement, as amended hereby.

(h) Representations and Warranties. The representations and warranties contained
in the Loan Documents shall be true and correct in all material respects as of
the date of Closing, except for those representation and warranties which relate
to a specific date, in which case such representations and warranties shall be
true and correct in all material respects as of such date.

(i) Additional Documentation. Delivery to Lender of such other documentation or
information as may reasonably be required by the Lender and its counsel.

Section 5. Representations, Warranties and Covenants. The Company hereby
acknowledges and agrees that:

(a) Loan Balance. As of the Closing date, the outstanding aggregate principal
amount of the Loan is $2,700,000.00.

(b) Myrtles and Heights Advance, Arboleda Advance, Arboleda Advance Overage and
Creekside and Kedron Advance Overage. The Myrtles and Heights Advance, the
Arboleda Advance, the Arboleda Advance Overage, and the Creekside and Kedron
Advance Overage (as such term is defined in the Loan Agreement prior to its
modification pursuant to this Amendment) have been repaid in full, and neither
the Arboleda Advance Overage nor the Creekside and Kedron Advance Overage may be
reborrowed.

(c) Aggregate Availability. Following the funding of the requested Advance, the
aggregate principal amount outstanding under the Loan Documents shall not exceed
the Aggregate Availability.

(d) Reaffirmation of Representations, Warranties and Covenants. The Company
reaffirms and remakes as of the date hereof (taking into consideration the
effects of the transactions contemplated in this Amendment), each of the
representations and warranties contained in the Loan Agreement, as amended
hereby, as being true and correct in all respects. The Company agrees that until
payment in full of all Obligations, the Company shall comply with all covenants
as set forth in the Loan Agreement, as amended hereby.

(e) Payment of Extension Fee. In the event the Maturity Date is extended to
November 1, 2009 pursuant to the conditions set forth in the definition of such
term (as amended hereby), the Company shall pay to the Lender a fee in
connection with the extension of the Maturity Date, such fee to be in the amount
of One Hundred Thousand and No/xx Dollars ($100,000.00), which fee shall be
fully earned as of, and payable on, November 1, 2008, and shall be
non-refundable.

Section 6. Miscellaneous.

(a) Representations and Warranties Accurate; Compliance; No Material Adverse
Effect. Each of the representations and warranties of the Credit Parties
contained in the Loan Documents, as such Loan Documents may have been amended,
modified, replaced, restated, renewed or extended from time to time, including
by this Amendment and by any documents, instruments or agreements executed in
connection with the Amendment, is true, accurate and complete on and as of the
date hereof with the same effect as though such representations and warranties
had been made on and as of the date hereof (except for representations and
warranties which relate to a specific date, in which case such representations
and warranties shall be true, accurate and complete as of such date). Each
Credit Party has performed in all material respects all its obligations under
the Loan Documents, as so amended, modified, replaced, restated, renewed or
extended, required to be performed by such Credit Party at or prior to the date
hereof. Each Credit Party is in compliance in all material respects with all the
terms and provisions set forth in the Loan Documents, as so amended, modified,
replaced, restated, renewed or extended, on its part to be observed and
performed. No proceedings are pending or, to the Company’s knowledge, threatened
which might materially adversely affect the ability of the any Credit Party to
perform (a) its obligations under the Loan Documents, as amended, modified,
replaced, restated, renewed or extended as set forth above, or (b) its
contractual obligations with any other person or entity.

(b) No Event of Default. The Company hereby represents and warrants that as of
the effective date hereof, there exists no Event of Default, and no Credit Party
has any claim or cause of action against the Lender arising out of or relating
in any way to the Loan Agreement (as amended hereby) or the other Loan
Documents, and each Credit Party hereby waives and releases any and all claims
or causes of action which such Credit Party may have as of the effective date
hereof against the Lender arising out of or relating in any way to the Loan
Agreement (as amended hereby) or the other Loan Documents.

(c) Limited Effect. Except as expressly provided herein, the Loan Agreement and
each other Loan Document shall continue to be, and shall remain, in full force
and effect. Except as expressly provided herein, this Amendment shall not be
deemed (i) to be a waiver of, or consent to, or a modification or amendment of,
any other term or condition of the Loan Agreement or any other Loan Document or
(ii) to prejudice any right or rights which the Lender may now have or may have
in the future under or in connection with the Loan Agreement or the other Loan
Documents or any of the instruments or agreements referred to therein, as the
same may be amended or modified from time to time. References in the Loan
Agreement to “this Agreement” (and indirect references such as “hereunder”,
“hereby”, “herein”, and “hereof”) and in any Loan Document to the “Loan
Agreement” shall be deemed to be references to the Loan Agreement as modified
hereby.

(d) Counterparts. This Amendment may be executed in any number of counterparts
by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
together shall constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Company and the Lender.

(e) Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the laws of the
State of North Carolina.

(j) Electronic Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Amendment as well as any facsimile, telecopy or other reproduction
hereof.

(k) WAIVER OF JURY TRIAL. THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT AND ANY AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY RELATING HERETO OR THERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE LENDER TO ENTER INTO THIS AMENDMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1 IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

COMPANY:

GRUBB & ELLIS APARTMENT REIT, INC.

(formerly known as NNN Apartment REIT, Inc.),

a Maryland corporation

By: /s/ Gus G. Remppies
Name: Gus G. Remppies
Title: Chief Investment Officer


LENDER:

WACHOVIA BANK, NATIONAL ASSOCIATION,

a national banking association

By: /s/ Chris B. Troutman
Name: Chris B. Troutman
Title: Managing Director


2